


Exhibit 10.1
Amendment to
AMENDED AND RESTATED Employment Agreement
This Amendment (this “Amendment”) to the Amended and Restated Employment
Agreement between Gary H. Schoenfeld (Executive) and Pacific Sunwear of
California, Inc. (the “Company”) dated March 20, 2012 (the “Agreement”) is made
as of February 4, 2015.
For and in consideration of the promises and the mutual covenants and agreements
in the Agreement and herein, the parties agree to amend the Agreement as
follows:
1.Annual Bonus. The second sentence of Section 3(b) of the Agreement is hereby
amended by adding the following at the end thereof:
“; provided, however, that starting with the 2015 fiscal year, Executive’s
Target Annual Bonus will be 125% of Base Salary with a maximum Annual Bonus of
250% of Base Salary if the Company reaches its established stretch target for
the applicable fiscal year.”
2.Termination Due to Death or Disability. The following will be inserted as a
new sentence at the end of Section 5(b) of the Agreement:
“In addition, in the event of a termination of employment hereunder due to
Executive’s death or Disability (and subject to Section 6(c) in the event of a
termination of employment due to Disability), Executive or his estate shall be
entitled to receive the severance benefits set forth in Sections (6)(b)(i)
through 6(b)(iv) to be paid at the times and in the manner provided in Section
6(d).”
3.Form and Timing of Severance Payments. The following will be inserted as new
Section 6(d)(vi) of the Agreement:
“(vi) Notwithstanding Section 6(d)(i), to the maximum extent permissible under
the short-term deferral exception under Treasury Regulation Section
1.409A-1(b)(4), the involuntary separation pay plan exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) or any other provision of Section 409A of
the Code and the regulations thereunder, the payments described in Sections
6(b)(i) and 6(b)(ii) will be paid in cash in a lump sum not more than
seventy-four (74) days following Executive’s Separation From Service. Any amount
that cannot be paid in a lump sum pursuant to the preceding sentence will be
paid in a series of twelve (12) substantially equal monthly installments in
accordance with Section 6(d)(i).”
4.Capitalized terms not otherwise defined herein will have the same meaning as
in the Agreement. Except as otherwise expressly amended herein, the Agreement
will remain in full force and effect.
5.This Amendment may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the day and
year first written above.


PACIFIC SUNWEAR OF CALIFORNIA, INC.
 
By:
/S/ Craig E. Gosselin
Name:
Craig E. Gosselin
Title:
Senior Vice President and General Counsel





 
 
GARY H. SCHOENFELD
 
/S/ Gary H. Schoenfeld





